Citation Nr: 1634370	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-38 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1975 to September 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for left knee degenerative arthritis, rated 10 percent, effective August 31, 2007.  An April 2009 rating decision by the Montgomery, Alabama RO continued that rating.  [An October 2012 rating decision assigned a temporary total (100%) convalescence rating from February 7, 2012, through July 31, 2012; that period of time is not for consideration herein.] These matters are now in the jurisdiction of the Houston, Texas RO.  In June 2016, a videoconference hearing was held before the undersigned; a transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

A preliminary review of the record found that further development is necessary before the claim on appeal can be decided.  The Board finds that the record available for appellate review is inadequately developed; records clearly pertinent to the issue at hand have not been sought and remain outstanding.  VA treatment records refer to a left knee meniscectomy at the Birmingham, Alabama VA Medical Center (VAMC) in February 2012 (i.e., during the pendency of the instant claim).  In testimony during the June 2016 videoconference hearing the Veteran reported left knee surgery in 2012 (and as noted above a temporary total, convalescence, rating has been assigned for a period of time following that surgery).  However, the record does not include any records pertaining to the left knee surgery.  Such records are pertinent evidence constructively of record, and must be secured.

At the June 2016 videoconference hearing, the Veteran testified that his left knee disability has progressively increased in severity.  A June 2016 (shortly prior to the hearing ) VA knee examination was conducted in conjunction with a claim of service connection for a right knee disability.  (The examination report was entered in the Veteran's electronic record shortly following the hearing.)  Although the examination included range of motion studies, and identified pathology, and symptoms associated with the Veteran's left knee disability, the Board finds the examination report inadequate for rating purposes.  As an initial matter, the examination did not include range of motion studies in both active motion and passive motion, and in weight-bearing and non-weight-bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Further, contrary to other  medical evidence in the record, the examiner did not note any evidence of a meniscal condition or of left knee arthritis.  Such omissions raise questions regarding the accuracy of examination findings.  Consequently, another examination to assess the current severity of the Veteran's left knee disability is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record complete clinical records of all VA evaluations and treatment the Veteran has received for his left knee disability (i.e., update to the present all records of VA evaluations and treatment for his left knee from all VAMCs), to specifically include complete records pertaining to the surgery (and pre and post-operative evaluations) on his left knee at the Birmingham VAMC in February 2012.

2.  The AOJ should then arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected left knee disability. The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed. 
Range of motion studies should include in active and passive motion and in weight-bearing, and non-weight-bearing).  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors, and should expressly indicate whether there is X-ray evidence of arthritis and whether there is subluxation or instability (and if so, the degree of such). The examiner should also comment on the impact the left knee disability has/would be expected to have on employability, and include rationale with all opinions.

3. The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

